DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 and 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.

Applicant’s election without traverse of Group II in the reply filed on April 22, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US 2008/0210348 A1), hereinafter Witt (originally of record in the IDS filed August 05, 2021).

Regarding claim 3, Witt teaches a ferritic stainless steel ([0066]; [0012]) having a composition in weight percentage of ≤ 1% Ni, 15-27% Cr, ≤ 5% Al, 0.5-5% Mo, 0-0.5% of Zr and/or Hf, ≤ 0.2% of C, ≤ 0.2% N, with the balance of iron and normally occurring impurities ([0026]-[0037]).  Regarding Si, Mn, P and S in the ferritic stainless steel, as Witt does not specify the content of these elements, but does specify the balance is iron and normally occurring impurities ([0037]), it is obvious to one of ordinary skill in the art that these elements are optionally present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).
The compositional proportions disclosed by Witt overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Witt, including those proportions, which satisfy the presently claimed compositional requirements.
Witt further teaches a coated substrate of the ferritic steel alloy with aluminum or aluminum alloy coated on it ([0024]; i.e. equipping the stainless steel sheet with an Al deposited layer) where the alloy of aluminum is deposited by CVD or PVD (vapor deposition) ([0054]), where the thickness of the substrate is 1 mm or less ([0024]) and the thickness of the coated layer of Al can be varied to meet an overall aluminum content goal ([0055]).   Witt teaches examples of these values specifically overlap the ranges claimed by applicant for thickness of Al layer (4 or 5 microns) and base steel (50 microns) (Table 3).  One of ordinary skill in the art, before the effective filing date of the invention, would understand that the example thicknesses of the invention taught by Witt meet the invention goal of aluminum content goal, which determines the Al layer thickness ([0055]) and substrate thickness of 1 mm or less ([0024]; Table 3 narrows this range to within the range claimed by applicant) also taught by Witt.   This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious that the thickness values taught by Witt overlap those claimed by applicant (MPEP 2144.05 I).

Regarding claim 4, Witt teaches each claim limitation of claim 3, as discussed above.  Witt further teaches the composition of the substrate comprises 0.01-2 weight % Nb, ≤ 0.5 weight% Ti and ≤0.2 weight % REM ([0026]-[0034]). The compositional proportions disclosed by Witt overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Witt, including those proportions, which satisfy the presently claimed compositional requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        




  /Adam Krupicka/  Primary Examiner, Art Unit 1784